     Case 1:21-cv-00975-MHC-AJB Document 1 Filed 03/08/21 Page 1 of 19




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                        (ATLANTA DIVISION)


KEENAN LEE PLEDGER,                       Case No.:

                   Plaintiff,
                                          COMPLAINT AND
v.                                        DEMAND FOR JURY TRIAL

EXPERIAN INFORMATION
SOLUTIONS, INC.; TRANS UNION                 1. FCRA, 15 USC §1681 et seq.
LLC,

                   Defendants.




      NOW COMES Plaintiff Keenan Lee Pledger ("Plaintiff"), by counsel,

alleging violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et

seq., against Defendants Experian Information Solutions, Inc. (“Experian”) and

Trans Union LLC (“Trans Union”) (collectively, “Defendants”):

                                  INTRODUCTION

      1.    Plaintiff’s Complaint arises from violations of the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. §1681 et seq., by Defendants.          Plaintiff

contends Defendants failed to follow reasonable procedures to assure maximum

possible accuracy in the preparation of Plaintiff’s consumer reports, and

consequently reported inaccurate information about Plaintiff.


                                         1
      Case 1:21-cv-00975-MHC-AJB Document 1 Filed 03/08/21 Page 2 of 19




                             JURISDICTION AND VENUE

      2.     This Court has jurisdiction of this action pursuant to 28 U.S.C. §

1331, because Plaintiff alleges violations of the FCRA, a federal law, and 15

U.S.C. § 1681p (FCRA) (permitting actions to enforce liability in an appropriate

United States District Court).

      3.     Venue in the Northern District of Georgia is proper pursuant to 28

U.S.C. § 1391 because Defendants regularly transact business within this District

and are otherwise subject to personal jurisdiction in this District, and a substantial

part of the events giving rise to Plaintiff’s claims occurred in this District.

                                         PARTIES

      4.     Plaintiff incorporates herein by reference all of the above paragraphs

of this Complaint as though fully set forth at length herein.

      5.     Plaintiff is a natural person who resides in Dekalb County, Georgia.

      6.     Plaintiff is a “consumer” as defined by the FCRA, 15 U.S.C. §

1681a(c).

      7.     Defendant Experian is a consumer reporting agency, as defined in 15

U.S.C. § 1681a(f)). On information and belief, Experian is regularly engaged in

the business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined in 15 USC §




                                            2
     Case 1:21-cv-00975-MHC-AJB Document 1 Filed 03/08/21 Page 3 of 19




1681a(d), to third parties. Experian’s principal place of business is located at 475

Anton Boulevard, Costa Mesa, California 92626.

      8.    During all time pertinent to this Complaint, Experian was authorized

to conduct business in the State of Georgia and conducted business in Georgia on a

routine and systematic basis.

      9.    Experian regularly engages in the business of assembling, evaluating,

and disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 USC § 1681a(d), to third parties. Experian

regularly furnishes consumer reports to third parties for monetary compensation,

fees and other dues, using means and facilities of interstate commerce, and is

therefore a “consumer reporting agency,” as defined by 15 U.S.C. § 1681a(f) of the

FCRA.

      10.   Defendant Trans Union is a consumer reporting agency, as defined in

15 U.S.C. § 1681a(f)).     On information and belief, Trans Union is regularly

engaged in the business of assembling, evaluating, and disbursing information

concerning consumers for the purpose of furnishing consumer reports, as defined

in 15 USC § 1681a(d), to third parties. Trans Union’s principal place of business is

located at 555 West Adams Street, Chicago, Illinois 60661. Trans Union can be

served through its registered agent, Prentice Hall Corporation, located at 801 Adlai

Stevenson Drive, Springfield, IL 62703.


                                          3
      Case 1:21-cv-00975-MHC-AJB Document 1 Filed 03/08/21 Page 4 of 19




      11.    During all time pertinent to this Complaint, Trans Union was

authorized to conduct business in the State of Georgia and conducted business in

Georgia on a routine and systematic basis.

      12.    Trans Union regularly engages in the business of assembling,

evaluating, and disbursing information concerning consumers for the purpose of

furnishing consumer reports, as defined in 15 USC § 1681a(d), to third parties.

Trans Union regularly furnishes consumer reports to third parties for monetary

compensation, fees and other dues, using means and facilities of interstate

commerce, and is therefore a “consumer reporting agency,” as defined by 15

U.S.C. § 1681a(f) of the FCRA.

      13.    During all time pertinent to this Complaint, Defendants acted through

authorized agents, employees, officers, members, directors, heirs, successors,

assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

      14.    Any violation by Defendants was not in good faith, was knowing,

negligent, willful, and/or intentional, and Defendants did not maintain procedures

reasonably adapted to avoid any such violation.

                      RELEVANT FACTUAL BACKGROUND

      15.    Plaintiff incorporates herein by reference all of the above paragraphs

of this Complaint as though fully set forth at length herein.




                                           4
      Case 1:21-cv-00975-MHC-AJB Document 1 Filed 03/08/21 Page 5 of 19




      16.    Defendants report consumer information about Plaintiff and other

consumers through the sale of consumer reports (credit reports).

      17.    Defendants’     credit   reports    generally    contain    the      following

information: (i) Header/Identifying Information: this section generally includes the

consumer’s name, current and prior addresses, date of birth, and phone numbers;

(ii) Tradeline Information: this section pertains to consumer credit history, and

includes the type of credit account, credit limit or loan amount, account balance,

payment history, and status; (iii) Public Record Information: this section typically

includes public record information, such as bankruptcy filings; and (iv) Credit

Inquiries: this section lists every entity that has accessed the consumer’s file

through a “hard inquiry” (i.e., consumer-initiated activities, such as applications

for credit cards, to rent an apartment, to open a deposit account, or for other

services) or “soft inquiry” (i.e., user-initiated inquiries like prescreening).

      18.    Defendants obtain consumer information from various sources. Some

consumer information is sent directly to Defendants, and other information must be

independently    gathered     by   Defendants,     or   acquired    from       third   party

providers/vendors or repositories, including computerized reporting services like

PACER.

      19.    The information Defendants include in a credit report contributes to a

consumer’s creditworthiness, and determines their FICO Scores.


                                            5
     Case 1:21-cv-00975-MHC-AJB Document 1 Filed 03/08/21 Page 6 of 19




      20.    The majority of institutions that offer financial services (e.g., banks,

creditors, lenders) rely upon credit reports from the CRAs (like Defendants) to

make lending decisions. Those institutions also use FICO Scores and other

proprietary third-party algorithms – “scoring” models – to interpret the information

in a consumer’s credit report.

      21.    FICO and other third-party algorithms use variables or “attributes”

derived from a consumer’s credit report to calculate a “credit score,” which is a

direct reflection of a consumer’s creditworthiness to future potential creditors.

      22.    FICO Scores factor the following credit report information: Payment

history (35%); Amount of debt (30%); Length of credit history (15%); New credit

(10%); and Credit mix (10%).

      23.    “Payment history” refers to whether a consumer has paid his or her

bills in the past, and whether these payments have been timely, late or missed. In

factoring the severity of delinquent payments, a FICO Score considers how late the

payment continues to be, how much is owed, how recently the delinquency

occurred, and how many delinquent accounts exist. The more severe, recent, and

frequent late payments are, the lower a consumer’s FICO Score will be. However,

once a delinquent account has been remedied and the longer the account stays

current, the more a consumer’s FICO Score should increase.




                                          6
     Case 1:21-cv-00975-MHC-AJB Document 1 Filed 03/08/21 Page 7 of 19




      24.    The “amount of debt owed” is a major factor in a consumer’s credit

score; by reporting a debt as outstanding when it is in fact discharged, a CRA

creates an impression that the amount of currently owed debts is higher than it

actually is, thereby impacting a consumer’s credit score.

      25.    Upon information and belief, a consumer who has obtained a

bankruptcy discharge and has a credit report that is reporting outstanding or past

due balances after the bankruptcy discharge suffers greater harm than someone

without a bankruptcy discharge.

      26.    Defendants obtained and reported Plaintiff’s consumer bankruptcy

information in both the Public Records section of his consumer credit report, as

well as the individual account tradelines.

      27.    Defendants had notice of Plaintiff’s bankruptcy discharge through

independent collection of consumer information as well as from information

furnished by tradeline furnishers. Defendants reported Plaintiff’s bankruptcy filing

and/or discharge in the public record section of their credit reports, as well as in

individual account tradelines.

      28.    Defendants are well aware that the effect of a discharge order in a

Chapter 7 Bankruptcy is that all statutorily dischargeable pre-bankruptcy petition

debts, other than those that have been reaffirmed or successfully challenged in an




                                             7
     Case 1:21-cv-00975-MHC-AJB Document 1 Filed 03/08/21 Page 8 of 19




adversary proceeding, are discharged; both such exceptions are rare and

furthermore identified on the individual consumer’s bankruptcy docket sheet.

      29.      Additionally, information indicating that a specific debt has not been

discharged, but instead was reaffirmed or successfully challenged through an

adversary proceeding, can be retrieved from the same sources from which

Defendants voluntarily obtained the consumer’s bankruptcy case information.

      30.      Defendants can also receive information about account reaffirmations

or other discharge exceptions directly from furnishers of account/tradeline

information.

      31.      However, Defendants regularly report inaccurate information about

consumers’ debts after they receive a Discharge Order.

      32.      Rather than follow reasonable procedures to assure maximum possible

accuracy, as they are required by the FCRA, Defendants frequently report

information regarding pre-bankruptcy debts without supporting evidence.

      33.      In fact, Defendants often publish consumer information that conflicts

with the information included in their credit files, is contained in public records, or

is provided by data furnishers.

      34.      Consumers have filed thousands of lawsuits and FTC and Consumer

Financial Protection Bureau complaints against Defendants for their inaccurate

reporting following a Chapter 7 discharge.


                                           8
      Case 1:21-cv-00975-MHC-AJB Document 1 Filed 03/08/21 Page 9 of 19




          35.   Therefore, Defendants are on continued notice of their inadequate

post-bankruptcy reporting procedures, which often produce inaccurate balances

and account and payment statuses.

          36.   Plaintiff filed for Chapter 7 Bankruptcy in April 2020 in the United

States Bankruptcy Court for the Northern District of Georgia, case no. 20-65205.

          37.   There were no objections during Plaintiff’s Chapter 7 Bankruptcy, or

proceedings to declare any debt “non-dischargeable” pursuant to 11 U.S.C. § 523

et seq.

          38.   Accordingly, Plaintiff received an Order of Discharge, discharging his

personal liability on the dischargeable debts on July 6, 2020.

          39.   Upon information and belief, following Plaintiff’s Chapter 7

Bankruptcy, Defendants prepared one or more credit reports concerning Plaintiff.

Defendants reported Plaintiff’s Chapter 7 Bankruptcy case information, including

the case number, court, month and year of filing, and the fact of discharge.

          40.   Defendants also reported Plaintiff’s credit history, including names of

credit accounts, account numbers, account types, responsibility for the account

(i.e., individual or joint accounts), the month and year that the accounts were

opened, status, and the month and year of the last status update.

          41.   For pre-petition accounts included in Plaintiff’s Chapter 7

Bankruptcy, including collection accounts, Defendants are generally required to


                                            9
     Case 1:21-cv-00975-MHC-AJB Document 1 Filed 03/08/21 Page 10 of 19




report the status of these debts as discharged through bankruptcy, and/or with a $0

balance, unless the furnishers provide information showing that a debt was

excludable from discharge.

        42.   Nevertheless, Defendants continued to report one or more accounts

inaccurately. Trans Union reported a discharged account with an outstanding

balance after Plaintiff received the discharge, instead of accurately reporting the

status of this pre-petition debt as included in or discharged in Chapter 7

Bankruptcy with a $0 balance. Experian reported an account that was opened after

the bankruptcy petition was filed as an account that had been included in

bankruptcy, instead of reporting the account as being timely paid as agreed.

        43.   Experian was reporting Plaintiff’s FEB/Destiny (the “FEB/Destiny

Account”) account no. 5132XXXX opened in July 2020, inaccurately.

        44.   Experian inaccurately reported the FEB/Destiny Account as included

in Plaintiff’s bankruptcy and discharged in July, 2020. The FEB/Destiny Account

was not included in Plaintiff’s bankruptcy because it was not opened until July

2020.

        45.   Experian reported that the FEB/Destiny Account had been discharged

in bankruptcy despite reporting in the public records section that the bankruptcy

had been filed in April 2020, well before the FEB/Destiny Account was opened in

July 2020.


                                        10
     Case 1:21-cv-00975-MHC-AJB Document 1 Filed 03/08/21 Page 11 of 19




      46.     Notably, the other national consumer reporting agencies, Equifax and

Trans Union, did not inaccurately report the FEB/Destiny Account like Experian.

      47.     Upon information and belief, FEB/Destiny reported to the CRAs that

Plaintiff’s debt was not included in or discharged in bankruptcy, but Experian

rejected that reporting.

      48.     Upon    information   and    belief,   Experian   additionally   and/or

alternatively was on notice of FEB/Destiny’s unreliable procedures to properly

update the reporting of pre-Chapter 7 debt upon discharge of a bankruptcy, and

may therefore have reported information contradicted by Experian’s own records

and knowledge of Plaintiff’s bankruptcy discharge in unreasonable reliance on a

furnisher.

      49.     Experian is inaccurately reporting that Plaintiff discharged a post-

bankruptcy petition debt that he properly paid as agreed, thereby damaging his

credit scores.

      50.     Trans Union was reporting Plaintiff’s UAA auto account (the “UAA

Account”) account no. 5190XXXX opened in May 2019, inaccurately.

      51.     Trans Union inaccurately reported the UAA Account with a balance

of $10,530.00. The UAA Account was included in Plaintiff’s bankruptcy and was

discharged.




                                          11
     Case 1:21-cv-00975-MHC-AJB Document 1 Filed 03/08/21 Page 12 of 19




      52.    Trans Union inaccurately reported the UAA Account with a balance

owed after it was discharged.

      53.    Trans Union did not report the UAA Account had been discharged in

bankruptcy despite reporting the bankruptcy filing in the public records section and

reporting other unsecured pre-bankruptcy accounts as included in “Chapter 7

Bankruptcy.”

      54.    Notably, the other national consumer reporting agencies, Equifax and

Experian, did not inaccurately report the UAA Account like Trans Union.

      55.    Upon information and belief, UAA reported Plaintiff’s debt to the

CRAs as included in or discharged in bankruptcy, but Trans Union rejected that

reporting.

      56.    Upon information and belief, Trans Union additionally and/or

alternatively was on notice of UAA’s unreliable procedures to properly update the

reporting of pre-Chapter 7 debt upon discharge of a bankruptcy, and may therefore

have reported information contradicted by Trans Union’s own records and

knowledge of Plaintiff’s bankruptcy discharge in unreasonable reliance on a

furnisher.

      57.    Trans Union is inaccurately reporting that Plaintiff owes a balance

that he does not actually owe, thereby damaging his credit scores.




                                        12
     Case 1:21-cv-00975-MHC-AJB Document 1 Filed 03/08/21 Page 13 of 19




      58.    Trans Union inaccurately reports the status of the UAA Account debt,

even though the debt is in fact discharged, Plaintiff is no longer personally liable

for the debt, and Trans Union has actual knowledge Plaintiff filed for and received

a Chapter 7 Bankruptcy discharge.

      59.    Upon information and belief, Plaintiff suffered damages including

credit harm, loss of credit opportunity, and other financial harm due to Defendant’s

credit reporting errors. Plaintiff also suffered interference with daily activities, as

well as emotional distress, including, without limitation, emotional and mental

anguish, humiliation, stress, anger, frustration, shock, embarrassment, and anxiety.

      60.    Plaintiff applied for credit and, upon information and belief, obtained

credit at less favorable rates due to Defendants’ inaccurate reporting.

                                        COUNT I
                      Violations of the FCRA, 15 U.S.C. § 1681e(b)

      61.    Plaintiff incorporates herein by reference all of the above paragraphs

of this Complaint as though fully set forth herein at length.

      62.    The United States Congress has found that the banking system is

dependent upon fair and accurate credit reporting. Inaccurate credit reports directly

impair the efficiency of the banking system, and unfair credit reporting methods

undermine the public confidence, which is essential to the continual functioning of

the banking system.



                                          13
     Case 1:21-cv-00975-MHC-AJB Document 1 Filed 03/08/21 Page 14 of 19




      63.      Congress enacted the FCRA to ensure fair and accurate reporting,

promote efficiency in the banking system, and protect consumer privacy.

      64.      The FCRA seeks to ensure consumer reporting agencies exercise their

grave responsibilities with fairness, impartiality, and a respect for the consumer's

right to privacy because consumer reporting agencies have assumed such a vital

role in assembling and evaluating consumer credit and other consumer

information.

      65.      The FCRA requires consumer reporting agencies like Defendants to

follow reasonable procedures to assure maximum possible accuracy of consumer

information.

      66.      Defendants negligently and/or willfully violated 15 U.S.C. § 1681e(b)

by failing to use reasonable procedures to assure maximum possible accuracy of

information pertaining to discharged debts that arose prior to and were included in

the consumer’s bankruptcy.

      67.      Consequently, Defendants routinely report inaccurate and materially

misleading information about Plaintiff without verifying the accuracy of this

information or updating this information as required by § 1681(e)(b), when

Defendants possess information inconsistent with the reported information and

possess information establishing that the reported information is in fact inaccurate.




                                          14
     Case 1:21-cv-00975-MHC-AJB Document 1 Filed 03/08/21 Page 15 of 19




      68.    Defendants knew or should have known of their obligations under the

FCRA, especially pertaining to discharged debts. These obligations are well

established by the plain language of the FCRA, in promulgations of the Federal

Trade Commission, well-established case law, and in prior cases involving

Defendants from which Defendants are on notice of their unreasonable procedures.

      69.    Defendants have obtained or have available substantial written

materials that apprised Defendants of duties and obligations mandated by the

FCRA, including where consumers file for Chapter 7 Bankruptcy.

      70.    Defendants are well aware that the effect of a discharge order in a no

asset Chapter 7 Bankruptcy is to discharge all dischargeable pre-bankruptcy

petition debts other than those that have been reaffirmed in a reaffirmation

agreement or successfully challenged in an adversary proceeding.

      71.    Defendants regularly conduct voluntary public records searches with

the intention of including bankruptcy information on the credit reports it sells to

other parties.

      72.    Defendants voluntarily conducted public records searches and

obtained information about Plaintiff’s bankruptcy filing and bankruptcy discharge

to report this information in their consumer credit reports.




                                          15
     Case 1:21-cv-00975-MHC-AJB Document 1 Filed 03/08/21 Page 16 of 19




      73.     The diligence Defendants exercise in recording consumer bankruptcy

filings is not replicated in Defendants’ reporting of the effect of the bankruptcy

upon consumer debts, including the bankruptcy discharge.

      74.     Despite knowledge of these legal obligations, Defendants acted

willfully in consciously breaching known duties and deprived Plaintiff of his rights

under the FCRA.

      75.     Defendants violated 15 U.S.C. § 1681e(b) by failing to use reasonable

procedures to ensure maximum possible accuracy of Plaintiff’s consumer

disclosure.

      76.     Defendants possess information from which Defendants should know

the reported information is inaccurate, as Defendants include the month and year

that the consumer filed bankruptcy, whether the consumer obtained a bankruptcy

discharge, as well as the month and year that the inaccurate tradeline account/debt

arose or was otherwise opened by the consumer.

      77.     Defendants are also on notice from other account tradelines reported

by Defendants that indicate those accounts were included in/discharged in

bankruptcy.

      78.     Defendants are well aware that only pre-bankruptcy petition debts are

included in a bankruptcy discharge.




                                         16
     Case 1:21-cv-00975-MHC-AJB Document 1 Filed 03/08/21 Page 17 of 19




      79.     Defendants are also well aware that discharged debts should not be

reported with an outstanding balance after the debt is discharged.

      80.     In this case, Experian inaccurately reported debt pertaining to the

FEB/Destiny Account was discharged even though Experian knew the account was

opened after Plaintiff filed for bankruptcy.

      81.     In this case, Trans Union inaccurately reported debt pertaining to the

UAA Account that Trans Union knew was several months old, and which predated

Plaintiff’s Chapter 7 Bankruptcy. TransUnion knew this account was included and

discharged in Plaintiff’s Chapter 7 Bankruptcy, and therefore this should have been

reported with a $0 balance instead of inaccurately reported with an outstanding

balance.

      82.     Alternatively, Defendants were negligent, entitling Plaintiff to recover

damages pursuant to 15 U.S.C. § 1681o.

      83.     Defendants’ inaccurate and negative reporting damaged Plaintiff’s

creditworthiness. Trans Union reports the existence of debt that was discharged in

Plaintiff’s Chapter 7 bankruptcy and Experian reports the discharge of an account

that was opened after the bankruptcy petition was filed and was paid as agreed/not

discharged.




                                          17
     Case 1:21-cv-00975-MHC-AJB Document 1 Filed 03/08/21 Page 18 of 19




      84.    Defendants are a direct and proximate cause, as well as a substantial

factor in, causing actual damages and harm to Plaintiff, including, but not limited

to, credit harm, embarrassment, anguish, and emotional and mental pain.

      85.    Defendants are therefore liable for actual and statutory damages,

punitive damages, and attorneys’ fees and costs, as well as other such relief

permitted by 15 U.S.C. § 1681 et seq.

      86.    Consequently, Plaintiff suffered damages, including credit harm, loss

of credit opportunity, and other financial harm. Plaintiff also suffered interference

with daily activities, as well as emotional distress, including, without limitation,

emotional and mental anguish, humiliation, stress, anger, frustration, shock,

embarrassment, and anxiety.

                              PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter judgment against Defendants for the following:

      (a)    An award of actual damages pursuant to 15 U.S.C. §§ 1681n(a)(1) or

             1681o(a)(1);

      (b)    An award of statutory damages pursuant to 15 U.S.C. §§ 1681n(a)(1)

             and 1681o(a)(1);

      (c)    An award of punitive damages, as allowed by the Court pursuant to 15

             U.S.C. § 1681n(a)(2);


                                         18
     Case 1:21-cv-00975-MHC-AJB Document 1 Filed 03/08/21 Page 19 of 19




       (d)    An award of costs and reasonable attorneys’ fees pursuant to 15

              U.S.C. § 1681n(a)(3) and § 1681o(a)(2); and

       (e)    Such other and further relief as this Honorable Court may deem just

              and proper, including any applicable pre-judgment and post-judgment

              interest, and/or declaratory relief.

                                    JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a

trial by jury of all issues so triable.




       Respectfully submitted this 8th day of March 2021.

                                          By: /s/ Jenna Dakroub
                                          Jenna Dakroub
                                          Bar Number: 385021
                                          PRICE LAW GROUP, APC
                                          8245 N. 85th Way
                                          Scottsdale, AZ 85258
                                          T: (818) 600-5513
                                          F: (818) 600-5413
                                          E: jenna@pricelawgroup.com
                                          Attorneys for Plaintiff,
                                          Keenan Lee Pledger




                                           19
